Name: Commission Regulation (EC) NoÃ 1119/2005 of 14 July 2005 amending Regulation (EC) NoÃ 1751/2004 fixing the interest rates to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal for the EAGGF Guarantee Section accounting year 2005
 Type: Regulation
 Subject Matter: trade policy; NA;  financial institutions and credit
 Date Published: nan

 15.7.2005 EN Official Journal of the European Union L 184/27 COMMISSION REGULATION (EC) No 1119/2005 of 14 July 2005 amending Regulation (EC) No 1751/2004 fixing the interest rates to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal for the EAGGF Guarantee Section accounting year 2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section (1), and in particular the first paragraph of Article 5 thereof, Whereas: (1) Commission Regulation (EC) No 1751/2004 (2) fixes for the 2005 EAGGF Guarantee Section accounting year the interest rates to be used to calculate the cost of financing intervention measures under Articles 3 and 4 of Commission Regulation (EEC) No 411/88 on the method and the rate of interest to be use for calculating the cost of financing intervention measures comprising buying-in, storage and disposal (3). (2) As Article 5 of Regulation (EEC) No 1883/78 and Article 4 of Regulation (EEC) No 411/88 have been amended as regards the procedures for notifying and taking account of the average rate of the interest costs borne by the new Member States in 2004 and as regards the method of calculating the specific interest rate for the Member States whose average interest cost rate is higher than double the standard interest rate established for the Community, the interest rates fixed by Regulation (EC) No 1571/2004 for calculating the financing costs of the abovementioned intervention measures should be adjusted accordingly. (3) As the amendments to Regulations (EEC) No 1883/78 and (EEC) No 411/88 apply from 1 October 2004, that same date of application should apply to this Regulation. (4) The measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 1751/2004 is replaced by the following: Article 1 For expenditure incurred during the 2005 EAGGF Guarantee Section accounting year: 1. the interest rate referred to in Article 3 of Regulation (EEC) No 411/88 shall be 2,2 %; 2. the specific interest rate referred to in Article 4(1) of Regulation (EEC) No 411/88 shall be 2,1 % for Austria, France, Portugal and Sweden and 2 % for Ireland and Finland. 3. the specific interest rate referred to in Article 4(3) of Regulation (EEC) No 411/88 shall be 2,5 % for the United Kingdom, 2,9 % for Latvia, 3,1 % for Slovakia and Slovenia, 4 % for Cyprus, 4,1 % for Poland and 9,2 % for Hungary. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 216, 5.8.1978, p. 1. Regulation as last amended by Regulation (EC) No 695/2005 (OJ L 114, 4.5.2005, p. 1). (2) OJ L 312, 9.10.2004, p. 9. (3) OJ L 40, 13.2.1988, p. 25. Regulation as last amended by Regulation (EC) No 956/2005 (OJ L 164, 24.6.2005, p. 8).